[S. C. infra, 112.]
Hodge, the defendant in error, brought an action of covenant against M'Donald in the County Court of Lincoln, which was afterwards removed by appeal to the Circuit Court; the issue was on a plea of covenant performed; jury found the plaintiff $188 damages.
The covenant is dated 21st August, 1812, and is *Page 86 
signed and stated by both parties and "witnesseth that whereas the said John hath advanced into the said Robert, $125 in cash. Now it is understood that said Robert is hereby bound to pay the said John the amount of the above sum in potash at the price of $5 per hundred, with all reasonable expenses to the Sauter cave; the potash to be delivered in ninety days."
The defendant's counsel contended that the true criterion of damages for a breach of this covenant was the consideration money, $125 and interest. The plaintiff insisted that the true criterion of damages was the value of twenty-five hundred weight of potash at the Sauter cave ninety days after the date of the covenant with interest from that time. Of this latter opinion was the Court, and permitted the plaintiff to give evidence of that nature. He produced one witness, who deposed that early in January, 1813. he bought potash at; the cave for $9 per hundred, but did not know what it had sold for before; heard somebody say that it had sold, some time before his arrival at the cave, at $6, but neither recollects who said it, nor how long before his arrival it should have been sold at that price. The judge charged the jury that the true criterion of damages was the value of the article at the time when it ought to have been delivered; and, to enable them to arrive at that criterion, proof of the value, both before and after, was competent evidence to be left to them.
Exceptions were taken to this charge, a new trial prayed and refused, and a bill of exceptions also taken to that refusal. The criterion of damages in this case depends on a correct construction of the covenant, and in making that construction every word used should be considered as operative. Why say that the value of the potash should be $5 if the value at the time was a matter of no consequence in case of failure? *Page 87 
The manner in which this is drawn imports that something more in case of failure was intended than merely after the expiration of ninety days to return $125 which had been advanced in cash, and that, too, without interest, which would have been the case on the construction contended for. We believe the construction put on it by the Circuit Court will better comport with the intention of the parties as expressed on the face of the instrument.
The value of any article of property at a particular day is frequently a mere matter of opinion in the witnesses; and, if no direct testimony is adduced of the value at that particular day, testimony of the value at a period not far distant from it, either before or after, is competent testimony to be left to a jury.
Here the witness gave $9 per hundred for potash about six weeks after the time of delivery stipulated between these parties, and was informed that it had been as low as $6 some time before. The jury valued it at about $7, and we can not say that they were not authorized to draw this conclusion. Another reason for a new trial was assigned: that the transcript of the record from the County Court was taken by the jury from their box into their room on retirement, which was delivered to them by the plaintiff's counsel in open court; and that no part of it had been read in evidence to them except the pleadings. By a law of this State, a jury may take with them all papers read in evidence, though not under seal. The record here does not exhibit any evidence of the fact that the jury took the transcript, except that it is stated to have been delivered to them in open court. If the defendant's counsel did not object to it then, he ought not afterwards to urge it as a reason for a new trial, even if it should be deemed irregular. This would be to permit him to wait the issue of the trial, with the means in his favor of setting it aside against him. The application of this principle *Page 88 
to the present case has greater force when from the transcript of the record in the County Court, it appears that if the verdict and judgment in the County Court could have had any affect on the minds of the jury, it must have been in favor of the defendant, the verdict there being for the sum which she now contends the jury in the Circuit Court ought to have found. Let the judgment be affirmed.